              Case 2:18-cr-00217-RSM Document 720 Filed 06/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
      UNITED STATES OF AMERICA,
 9
                                                        CASE NO. CR18-217RSM
10                   Plaintiff
                                                        ORDER DENYING MOTION TO QUASH
11            v.                                        SUBPOENA AND PRECLUDE DEFENSE
                                                        FROM CALLING A CONFIDENTIAL
12    BRADLEY WOOLARD, et al.,                          SOURCE
13
                     Defendants.
14

15          This matter comes before the Court on the Government’s Motion to Quash Subpoena and
16   Preclude the Defense from calling a Confidential Source at the Franks hearing scheduled for June
17
     21, 2021. Dkt. #715. Defendants Woolard and Isham oppose this Motion. Dkts. #718 and #719.
18
            The Government has failed to demonstrate standing to move to quash a subpoena for the
19
     confidential source J.H. to testify at the above hearing. Even if the Government had standing, it
20

21   has failed to demonstrate that calling J.H. to testify will disclose this person’s identity for the

22   first time to Defendants. The Government agrees that Defendants are aware of J.H.’s identity.

23   The Government has presented no evidence that J.H. wishes to avoid testifying on safety grounds,
24
     nor has the Government adequately articulated any threat to this witness or potential harm that
25
     could occur from testifying. Finally, the Government has failed to convince the Court that this
26
     witness’s testimony would be irrelevant or duplicative of the evidence already before the Court.
27


     ORDER – 1
             Case 2:18-cr-00217-RSM Document 720 Filed 06/17/21 Page 2 of 2




            Having reviewed the briefing, along with the remainder of the record, the Court hereby
 1

 2   finds and ORDERS that the Government’s Motion to Quash Subpoena and Preclude the Defense

 3   from calling a Confidential Source at the Franks hearing scheduled for June 21, 2021, Dkt. #715,

 4   is DENIED.
 5
            DATED this 17th day of June, 2021.
 6

 7

 8

 9
                                                 A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


     ORDER – 2
